Title: [Diary entry: 31 March 1787]
From: Washington, George
To: 

Saturday 31st. Mercury at 34 in the Morning—58 at Noon and 54 at N. The ground was frozen this Morning. The Wind however had got Southerly and the day except flying clouds was for the most part clear. The evening was warm and pleasant. Rid to all the plantations. In the Neck 105 Pannels of Post and rail fencing which was begun there on Wednesday was compleated—Plows listing & women threshing. At Muddy hole, the Clover seed being cleaned, measured 3 bushls. and 3 quarts—Sowed the Squares No. 2 & 4 at this place with Oats in the following manner—viz.—the East half of No. 2 with half a Bushel of Oats from George Town and the west half with a Bushel of the Poland Oats—The east half of No. 4 with half bushel of the Poland Oats and the West half with a bushel of the George Town Oats. The objects, and design of this experiment, was to ascertn. 3 things—1st. which of these two kinds of Oats were best the George Town (which was a good kind of the common Oat)—2d. Whether 2 or 4 bushels to the Acre was best and 3d. the difference between ground dunged at the rate of 5 load, or 200 bushels to the Acre and ground undunged. It is to be observed however that though these two squares appears to be of equal quality, or rather strength

yet the So. half of each, which had no dung was the lightest and much the greater mixture of Sand in them. Brought another of the Muddy hole plows home from French’s, & set it to laying off the 20 acre cut designed (if Carrot Seed can be obtained) for Carrots, Potatoes, Peas, & Turnips between the Corn which will be drilled in Rows 10 feet a part. Women Threshing wheat at this place. Employed at Dogue run as yesterday. At Frenchs harrowing in the Oats about Manleys old houses—as also cross plowing the square next the Road in the other cut and about 2 Oclock began to cross plow about half of the other part next the water ditch, east end of it adjoining the Cabins. At the Ferry the west side of the New Meadow—above the Water ditch was compleated and Sowed both with Oats & Timothy Seed. The ground appeared to be in very good order by the frequent harrowings it had received.